               Case 1:20-cv-09580-GBD Document 1 Filed 11/13/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIXIS, FRANCE,

                              Plaintiff,            No. ____________________

         -against-                                  Admiralty

M/V TORM HARDRADA, IMO No.
9344007, her engines, tackle, equipment,
furniture, appurtenances, etc., in rem

                              Defendant.


                                   VERIFIED COMPLAINT

         NOW COMES, plaintiff, Natixis, France (“Natixis”), and files this Verified Complaint

against defendant in rem, the M/V TORM HARDRADA, IMO No. 9344007, her engines, tackle,

equipment, furniture, appurtenances, etc. (“TORM HARDRADA”), on information and belief, as

follows:

I.       JURISDICTION AND VENUE

                                               1.

         This is an admiralty and maritime claim within this Court’s admiralty jurisdiction

pursuant to 28 U.S.C. § 1333 and within the meaning of Federal Rule of Civil Procedure 9(h) for

breach of an ocean bill of lading. This action is brought pursuant to and in accordance with Rule

C of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of

Civil Procedure (“Admiralty Rule C”) to enforce Natixis’ maritime lien against the TORM

HARDRADA for the non-delivery / misdelivery of cargo as more fully explained herein.

                                               2.

         Venue is proper in this District in accordance with Admiralty Rule C as the TORM

{N1823310 -}                                   1

999998.05024/124063206v.1
               Case 1:20-cv-09580-GBD Document 1 Filed 11/13/20 Page 2 of 6




HARDRADA is presently, or is expected to be, within the physical jurisdiction of this Court

during the pendency of this action.

II.      PARTIES

                                                  3.

         Plaintiff, Natixis, is a joint company organized under the laws of France, with its

principal office in Paris. At all times relevant herein, Natixis was the consignee of a bill of

lading, designated order number 116655-000010, a true and correct copy of which is attached as

Exhibit A (hereafter “the Bill of Lading”).

                                                  4.

         At all material times defendant in rem, TORM HARDRADA was and is, upon

information and belief, an oil products tanker, owned by OCM Singapore Njord Holdings

Hardrada Pte Ltd., and operated and/or managed by Torm A/S.

III.     THE BILL OF LADING

                                                  5.

         On May 20, 2020, Amith Thomas Paul, the Master of the TORM HARDRADA, issued

the Bill of Lading, on which ExxonMobil Sales and Supply LLC, based in Spring, Texas, is

identified as the Shipper, for the shipment by the TORM HARDRADA of 40,533.05 metric tons

of fuel (grade Jet A-1) from King Fahd Port, Yanbu, Saudi Arabia to the port of Rotterdam, The

Netherlands, to the order of Natixis.

                                                  6.

         The reverse side of the Bill of Lading is and remains blank, and the original Bills of

Lading which remain in the custody of Natixis, having never been tendered.




{N1823310 -}                                      2

999998.05024/124063206v.1
               Case 1:20-cv-09580-GBD Document 1 Filed 11/13/20 Page 3 of 6




                                                7.

         Instead of delivery to Natixis at Rotterdam upon presentation of the original Bill of

Lading, the TORM HARDRADA delivered the fuel (grade Jet A-1) to Vitol Bahrain E.C. at

Fujairah, United Arab Emirates.

                                                8.

         After loading of the cargo of fuel (grade Jet A-1), the sailing of the TORM HARDRADA

resulted in the ratification of the Bill of Lading. See, e.g., Demsey & Assoc. v. S.S. SEA STAR,

461 F.2d 1009, 1015 (2d Cir. 1972).        See also Cactus Pipe & Supply Co., Inc. v. M/V

MONTMARTRE, 756 F.2d 1103, 1113 (5th Cir. 1983).

                                                9.

         As a result of the misdelivery and non-delivery of the foregoing cargo, Natixis has

suffered the loss of the cargo valued at $12,423,380.00, other damages, costs and interest.

                                               10.

         Accordingly, Natixis is owed damages in the amount of $12,423,380.00, plus

prejudgment interest calculated through November 16, 2020, in the amount of $549,887.31,

which interest continues to accrue, for a presently owed amount of US$ 12,973,267.31.

IV.      REQUEST FOR THE MARITIME ARREST OF THE TORM HARDRADA

                                               11.

         Upon information and belief, the TORM HARDRADA is or will be within this District

during the pendency of this admiralty and maritime claim for misdelivery and/or non-delivery of

cargo for which Natixis has a maritime lien against the TORM HARDRADA in rem. See SEA

STAR, 461 F.2d at 1015; MONTMARTRE, 756 F.2d at 1113.




{N1823310 -}                                    3

999998.05024/124063206v.1
               Case 1:20-cv-09580-GBD Document 1 Filed 11/13/20 Page 4 of 6




                                                    12.

         Pursuant to Rule C of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure, Natixis is entitled to arrest the TORM HARDRADA to satisfy

Natixis’ claims, including but not limited to pre-judgment interest, costs, and expenses as alleged

with more specificity supra.

                                                    13.

         Natixis agrees to release and hold harmless and indemnify the United States of America,

the United States Marshal, their agents, servants, employees, and all others for whom they are

responsible, from any and all liability or responsibility for claims arising from the arrest and

attachment of the aforesaid TORM HARDRADA.

         All and singular the foregoing premises are true and correct within the admiralty

jurisdiction of this Honorable Court.

         WHEREFORE, plaintiff, Natixis, France, prays:

         1.       That this Verified Complaint be deemed good and sufficient;

         2.       That process in due form of law, according to the rules and practices of this

                  Honorable Court, issue against the M/V TORM HARDRADA, her engines,

                  tackle, apparel, furniture, equipment, and all other necessaries, in rem, by way of

                  arrest pursuant to Supplemental Admiralty Rule C, and that all persons claiming

                  interest in said vessel be required to appear and to answer under oath, all and

                  singular the matters aforesaid;

         3.       That after due proceedings are had, there be judgment entered in favor of plaintiff,

                  Natixis, France, and against defendant, the TORM HARDRADA, her engines,

                  tackle, apparel, furniture, equipment, and all other necessaries, in rem, requiring


{N1823310 -}                                        4

999998.05024/124063206v.1
               Case 1:20-cv-09580-GBD Document 1 Filed 11/13/20 Page 5 of 6




                  defendant to pay damages to plaintiff in the amount of US$ 12,973,267.31 for the

                  misdelivery and/or non-delivery of the cargo of fuel (grade Jet A-1) delivered to

                  and shipped aboard the TORM HARDRADA, and all other damages as may be

                  proven at trial, with prejudgment interest, and all costs of these proceedings; and,

         4.       That this Court grant Natixis, France such other and further relief as may be just

                  and proper.

Dated: New York, New York
       November 13, 2020


KING & JURGENS, L.L.C.                                     BLANK & ROME LLP
JAMES D. BERCAW                                            Thomas H. Belknap Jr.
(Admission pro hac vice to be applied for)
ROBERT J. STEFANI (Pro hac vice)                           /s/ Thomas H. Belknap, Jr.___
LAURENT J. DEMOSTHENIDY                                    1271 Avenue of the Americas
(Admission pro hac vice to be applied for)                 New York, New York 10020
201 St. Charles Avenue, 45th Floor                         Phone: (917) 523-4360
New Orleans, Louisiana 70170                               Fax: (917) 332-3795
Phone: (504) 582-3800                                      Email: tbelknap@blankrome.com
Fax: (504) 582-1233
Email: jbercaw@kingjurgens.com
       rstefani@kingjurgens.com
       ljd@kingjurgens.com


                                 Attorneys for plaintiff, Natixis, France




{N1823310 -}                                        5

999998.05024/124063206v.1
               Case 1:20-cv-09580-GBD Document 1 Filed 11/13/20 Page 6 of 6




                                             VERIFICATION

         Pursuant to 28 U.S.C. § 1746, I, Thomas H. Belknap, Jr., verify under penalty of perjury

that the following declarations are true and correct:

         1. I am an attorney at law admitted to practice before this Honorable Court.

         2. I am a partner in the law firm of Blank Rome LLP, attorneys for plaintiff, Natixis,

               France.

         3. I have read the foregoing Verified Complaint and know the contents thereof, and that

               the same are true to the best of my knowledge, information and belief.

         4. The reason I am making this declaration and not plaintiff, Natixis, France, is that

               plaintiff is a legal entity, no officers of directors of which are now in this district.

         5. The sources of my information and belief are my individual investigation, statements

               made to me by representatives of plaintiff, and documents provided by same.

         Executed on this 13th day of November, 2020 at Westport, CT.



                                                           /s/ Thomas H. Belknap, Jr. ___________
                                                           THOMAS H. BELKNAP, JR.




{N1823310 -}                                           6

999998.05024/124063206v.1
